Exhibit 10.3

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline - Segment 2

Project, Alternate Route Single Line Option

   CHANGE ORDER NUMBER: CO 2-002    DATE OF CHANGE ORDER: 03/29/07 OWNER:
Cheniere Creole Trail Pipeline, L.P.    CONTRACTOR: Sunland Construction, Inc.
  

DATE OF AGREEMENT: January 5, 2007

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide equipment and labor necessary to remove 18 foreign flowlines from the
Gulfport Energy East Hackberry Field per the attached Sunland March 13, 2007 T &
M estimate of $32,821 per day.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195       

Net change by previously authorized Change Order (#CO2-001)

   $ 1,676,000       

The Estimated Contract Price prior to this Change Order was

   $ 71,754,195       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 850,000       

The new Estimated Contract Price including this Change Order will be

   $ 72,604,195       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                                     (        ) Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is March 15, 2008

(attach additional documentation if necessary)    No Attachment

The Required Substantial Completion Date will be unchanged by
                                     (        ) Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)    No Attachment

The Required Final Completion Date will be unchanged by
                                     (        ) Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)    No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)        N/A    

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sunland Construction, Inc.

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Randy Mautarin

Name      Name

President

    

Project Manager

Title      Title

Sept. 25, 2007

    

April 4, 2007

Date of Signing      Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline - Segment 2

Project, Alternate Route Single Line Option

   CHANGE ORDER NUMBER: CO 2-003    DATE OF CHANGE ORDER: 08/07/07 OWNER:
Cheniere Creole Trail Pipeline, L.P.    CONTRACTOR: Sunland Construction, Inc.
  

DATE OF AGREEMENT: January 5, 2007

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide equipment and labor necessary to perform a horizontal directional drill
along the 42” Creole Trail Segment 2 pipeline centerline beneath the two Kinder
Morgan pipelines in Lake Calcasieu. Price is outlined in the attached 8/1/07

e-mail message.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195       

Net change by previously authorized Change Orders (#CO2-001 and CO2-002)

   $ 2,526,000       

The Estimated Contract Price prior to this Change Order was

   $ 72,604,195       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 3,095,100       

The new Estimated Contract Price including this Change Order will be

   $ 75,699,295       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                                     (        ) Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is                                     , 2008

(attach additional documentation if necessary)    No Attachment

The Required Substantial Completion Date will be unchanged by
                                     (        ) Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)    No Attachment

The Required Final Completion Date will be unchanged by
                                     (        ) Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)    No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sunland Construction, Inc.

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Randy Mautarin

Name      Name

President

    

Project Manager

Title      Title

Sept. 25, 2007

    

September 14, 2007

Date of Signing      Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline - Segment 2

Project, Alternate Route Single Line Option

   CHANGE ORDER NUMBER: CO 2-007    DATE OF CHANGE ORDER: 08/27/07 OWNER:
Cheniere Creole Trail Pipeline, L.P.    CONTRACTOR: Sunland Construction, Inc.
  

DATE OF AGREEMENT: January 5, 2007

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost for providing inspection of long seam grinding at Bayou Pipe
Coating on a T & M basis per item 13 in the attached 8/23/07 cost summary and
spreadsheet.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
and 006)

   $ 7,144,959       

The Estimated Contract Price prior to this Change Order was

   $ 77,223,154       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 77,044.50       

The new Estimated Contract Price including this Change Order will be

   $ 77,300,198.50       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                                     (        ) Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is                                     , 2008

(attach additional documentation if necessary)    No Attachment

The Required Substantial Completion Date will be unchanged by
                                     (        ) Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)    No Attachment

The Required Final Completion Date will be unchanged by
                                     (        ) Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)    No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)                 

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sunland Construction, Inc.

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Randy Mautarin

Name      Name

President

    

Project Manager

Title      Title

Sept. 25, 2007

    

September 14, 2007

Date of Signing      Date of Signing

 